United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                          April 27, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-40837
                             Summary Calendar


                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                               HECTOR RUBIO,

                                                     Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (C-02-CR-351-1)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Hector Rubio appeals his conviction, following a jury trial,

of   possession   with    intent   to   distribute   in   excess   of   1,000

kilograms of marijuana, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A).     Rubio was sentenced, inter alia, to a 135-month prison

term. He challenges the sufficiency of the evidence to support his

conviction (on two bases), the admission of drug courier profile

testimony, and the Government’s closing rebuttal remarks.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No.
                                    -2-

     Rubio’s first basis for the sufficiency challenge is that the

evidence was insufficient to support the knowledge element of his

conviction.    Among other evidence, Rubio was stopped at a border

checkpoint driving a tractor-trailer that he owned; in the back of

the trailer, amid scattered produce, was more than 5000 pounds of

marijuana, worth approximately $4.3 million; when stopped, he

watched the drug-sniffing dog in a fashion which made the Border

Patrol Agent suspicious; he lied to the Agent about whether he had

observed his trailer being loaded; the bills of lading had an non-

existent    address;   and   he   was       unable   to   produce   a   means    of

contacting the person to whom he was delivering the produce.                    The

evidence, viewed in the requisite light most favorable to the

verdict, was sufficient for a jury to reasonably infer Rubio’s

guilty knowledge.      See United States v. Chavez, 119 F.3d 342, 347

(5th Cir.), cert. denied sub nom. Rodriguez-Guerra v. United

States, 522 U.S. 1021 (1997); United States v. Richardson, 848 F.2d

509, 513 (5th Cir. 1988); United States v. Ramos-Garcia, 184 F.3d

463, 466 (5th Cir. 1999).

     The second basis for the sufficiency challenge is the claim

that the Government did not prove beyond a reasonable doubt that

Rubio knowingly possessed the particular type (marijuana) and

quantity (more than 1000 kilograms) of controlled substance at

issue.     Rubio concedes that this claim is foreclosed by United

States v. Gamez-Gonzalez, 319 F.3d 695, 700 (5th Cir.), cert.


                                        2
                                       No.
                                       -3-

denied, 123 S. Ct. 2241 (2003).         He presents it only to preserve it

for further possible review.

      Rubio maintains the district court abused its discretion in

allowing drug courier profile testimony from a Drug Enforcement

Agency (DEA) Agent.       FED. R. EVID. 103; United States v. Jackson, 50

F.3d 1335, 1340 (5th Cir. 1995) (evidentiary rulings reviewed for

abuse of discretion).        The Government theorized that Rubio could

not   afford   to   pay   cash   for    the   tractor-trailer   and   a   drug

organization gave him the money to purchase it for his use, with

the understanding that when called upon, he must transport drugs

for the organization.       The DEA Agent testified in support of this

theory.   He testified, in pertinent part:

           I know of a couple of instances where the drug
           organizations actually purchase 18 wheelers,
           tractor and trailers, for the drivers to allow
           them to drive the tractor-trailer when they
           need it. But when the drug organizations call
           them, they will actually run loads of drugs
           for these organizations.

(Emphasis added).     These two instances were in the 70 to 100 cases

the DEA Agent had worked.

      An experienced Agent may testify as to the significance of

certain conduct or methods of operation that are unique to the drug

business, “as such testimony often is helpful in assisting the

trier of fact to understand the evidence”.               United States v.

Washington, 44 F.3d 1271, 1283 (5th Cir.), cert. denied, 514 U.S.

1132 (1995); see also United States v. Ramirez-Velasquez, 322 F.3d


                                        3
                                No.
                                -4-

868, 879 (5th Cir.), cert. denied, 124 S. Ct. 107 (2003).    On the

other hand, the Government cannot use the Agent’s testimony in

order to prove guilty knowledge.      See United States v. Mendoza-

Medina, 346 F.3d 121, 129 (5th Cir. 2003), cert. denied, 124 S. Ct.

1161 (2004); Ramirez-Velasquez, 322 F.3d at 879; United States v.

Gutierrez-Farias, 294 F.3d 657, 663 (5th Cir. 2002), cert. denied,

537 U.S. 1114 (2003).    It does not appear that such an attempt was

made.   But, even assuming arguendo that the DEA Agent’s testimony

indirectly inferred guilty knowledge of Rubio and, as a result, the

district court abused its discretion in admitting that testimony,

this error was harmless. See Washington, 44 F.3d at 1283; Mendoza-

Medina, 346 F.3d at 129; Ramirez-Velasquez, 322 F.3d at 879;

Gutierrez-Farias, 294 F.3d at 663.

     Rubio’s final contention is that there was prosecutorial

misconduct as a result of certain comments made by the Government

in closing argument.    As Rubio concedes, because he did not object

at trial, review is only for plain error.   Based upon our review of

the record, there was no reversible plain error.   United States v.

Gallardo-Trapero, 185 F.3d 307, 322 (5th Cir. 1999), cert. denied

sub nom. Hernandez v. United States, 528 U.S. 1127 (2000).

                                                        AFFIRMED




                                  4